Citation Nr: 1455493	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-40 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  What evaluation is warranted from August 25, 2008 for residuals of a left leg stress fracture?

2.  What evaluation is warranted from August 25, 2012 for residuals of a left leg stress fracture?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2014, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues whether new and material has been received to reopen a claim for service connection for residuals of a total left knee replacement to include secondary to residuals of a left leg stress fracture; and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of left knee surgery were raised at the September 2014 videoconference hearing.  Further, in September 2014 correspondence the issues whether new and material has been received to reopen claims of entitlement to service connection for a right knee disability to include secondary to residuals of a left leg stress fracture, and entitlement to service connection for erectile dysfunction, to include as secondary to posttraumatic stress disorder were raised.  All of these issues have not, however, been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The question what rating is warranted from August 25, 2012 for residuals of a left leg stress fracture is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you when further action is required on your part.


FINDING OF FACT

At no time between August 25, 2008 and August 24, 2012 were residuals of left leg stress fracture manifested by malunion or nonunion of the left tibia or fibula.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a left leg stress fracture between August 25, 2008 and August 24, 2012 were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c) (2014).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for residuals of left leg stress fracture.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's residuals of a left leg stress fracture are currently assigned a zero percent rating pursuant to 38 C.F.R. § 4.71a  Diagnostic Code 5262 for impairment of the tibia and fibula.  Pursuant to Diagnostic Code 5262, a 10 percent evaluation is warranted for malunion of the tibia and fibula with slight knee or ankle disability.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2014).

The Veteran's service treatment records confirm that in January 1967, he reported that he twisted his left lower leg and experienced sharp pains and trouble walking.  X-rays confirmed a left tibia stress fracture.  X-rays taken in February and March 1967 showed a healing stress fracture at the left upper fibula.  

While the issues of entitlement to service connection for residuals of a left knee replacement, and entitlement to compensation under 38 U.S.C.A. § 1114 for residuals of left knee surgery are being referred for consideration by the AOJ, at this time service connection has not been established for any left knee disorder.  Nevertheless, if there is evidence of malunion or nonunion showed in the record the Board will, pursuant to Diagnostic Code 5262, consider the nature of any left knee disability resulting therefrom.  In addition, as the Veteran has voiced no complaints with respect to his left ankle, and as the record shows no left ankle disability there will be no discussion whether malunion or nonunion of the left tibia and fibula cause left ankle disability.  

The Veteran underwent VA examination in March 2009 at which time physical examination of the left leg demonstrated point tenderness in an area in the proximal third tibia.  There was no muscle tenderness throughout the anterior tibialis or calf.  On x-ray, there is no evidence of fracture or other abnormality in the left tibia-fibula.  The examiner diagnosed the Veteran as having left tibia point tenderness as likely as not related to old stress fracture, bilateral anterior leg pain including muscles of the entire leg unrelated to stress fracture and likely a residual of spinal stenosis, and mild numbness of the second and third toes of each foot also most likely related to spinal stenosis.  Left knee motion was from 0 to 110 degrees which would warrant a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and 5261, but under Diagnostic Code 5262 the evidence must first show that the appellant demonstrates residual malunion or nonunion of the tibia and fibula, which is not shown, before any left knee or left ankle disability may be considered for rating purposes.

The Veteran underwent a VA examination in June 2010.  He reported anterior bony and muscular leg pain which bothered him daytime and nighttime.  He reported occasionally awakening at night with anterior leg pain and needing to rub his legs to try to improve the feeling.  Physical examination of the left leg demonstrated no evidence of an old fracture.  There was no evidence of malunion or nonunion of the tibia and fibula.  On palpation of the tibia and fibula areas there was no pain.  Left knee motion was from 0 to 90 degrees which again would warrant a noncompensable rating under Diagnostic Codes 5260 and 5261.  It bears repeating, however, that under Diagnostic Code 5262 the evidence must first show that the appellant demonstrates residual malunion or nonunion of the tibia and fibula before a compensable rating under that Code may be assigned.  The impression was stress fracture of the fibula and healing of the stress fracture of the fibula.

The Veteran underwent VA examination in April 2011 at which time the examiner found that the appellant demonstrated a normal range of motion.  The appellant was diagnosed with residuals of a left leg stress fracture.  The examiner opined that the condition did not prevent the claimant from working.  

The Veteran underwent VA examination on August 24, 2012 at which time the examiner determined that with regard to the proximal fibular shaft stress fracture, the bone does not articulate with the knee and that shaft fractures do not cause internal knee derangements.  The examiner determined that the Veteran had no current residuals from the fracture.

In this case, while the appellant does report left knee problems, which as noted are the subject of separate issues referred above, the record shows no medical evidence of malunion or nonunion of the tibia and fibula.  Without evidence showing either malunion or nonunion of the tibia and fibula, a compensable rating is not in order under Diagnostic Code 5262.  38 C.F.R. § 4.71a.  Moreover, as noted above, considering the appellant's disorder under alternate Diagnostic Codes yields a noncompensable rating.  See, e.g., Diagnostic Code 5261 and 5262.   Thus, the Board cannot assign a compensable evaluation percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262.  

There are no identifiable periods of time during which this disorder was shown to be disabling to a compensable degree, and higher "staged ratings" are not warranted.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected residuals of left leg stress fracture  presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1). 

The criteria pertaining to leg disabilities in the Rating Schedule focus on impairment due to malunion and nonunion of the tibia and fibula.  As noted above, the medical evidence indicates that the Veteran's left knee symptoms are not attributable to service-connected left lower leg disability and pertinent left ankle symptoms have not been reported.  Thus, the scheduler criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a total disability evaluation based on individual unemployability due to service connected disorders is warranted as a result of that disability.  

This case differs, however, because a formal claim for individual unemployability was considered and denied by the RO in September 2012, during the pendency of the claim now on appeal to the Board; and the Veteran did not disagree with that determination.  Nothing in Rice suggests that the finality of that decision can be overcome by subsequent allegations that the Veteran is entitled to a total rating (that is - by a subsequent informal claim).  VA can bifurcate adjudication of the question of entitlement to individual unemployability and increased rating claims, as long as the claimant has reasonable notice that this is being done.  Here, the Veteran received independent adjudication of the question of individual unemployability from the RO, with a notice letter that informed him he had to appeal if he disagreed with the denial.  The issue was not included in a supplemental statement of the case issued in August 2013.  Such actions explicitly and implicitly informed the Veteran that VA considers adjudication of the claim for a total disability evaluation based on individual unemployability due to service connected disorders and the increased rating claims on appeal to be separate and distinct issues.  Therefore, in the factual and legal circumstances of this case, the Board declines to apply Rice and take jurisdiction over a claim for a total disability evaluation based on individual unemployability due to service connected disorders.  


ORDER

Entitlement to an initial compensable evaluation for residuals of a left leg stress fracture from August 25, 2008 to August 24, 2012, is denied.


REMAND

During the course of the Veteran's September 2014 hearing he reported constant leg pain.  Given that the appellant's left leg stress fracture residuals have not been examined in more than two years, the Board finds further development to be in order.  See Hyder v. Derwinski, 1 Vet.App. 221 (1991) (The fulfillment of VA's statutory duty to assist the Veteran includes requesting a contemporaneous and thorough VA medical examination when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.)

Accordingly, this case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient or outpatient treatment records dated since August 2012 should be obtained and incorporated in the Veterans Benefits Management System (VBMS) electronic file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the electronic file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the VBMS file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran should then be afforded a VA orthopedic examination in order to more accurately determine the exact nature and extent of any residuals of a left leg stress fracture.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.58, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the orthopedic examination, the examiner must offer an opinion addressing the nature of any disability caused by the left leg stress fracture.  All pathology caused by any currently nonservice connected left leg disorder, to include pathology associated with residuals of a total left knee replacement and left leg neuropathy must be carefully distinguished from that caused by the stress fracture residuals.  

A complete, well-reasoned rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.  In addition, the orthopedic examiner must specify in his report that the VBMS file has been reviewed.  

3.  The AOJ should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner documented their consideration of all records contained in the VBMS electronic file.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the issue of entitlement to an increased evaluation for residuals of a left leg stress fracture since August 25, 2012.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claim since August 2013.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


